[Cite as State v. Satterwhite, 2017-Ohio-223.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                         :
                                                       :
          Plaintiff-Appellee                           :  C.A. CASE NO. 27125
                                                       :
 v.                                                    :  T.C. NO. 14CR1471
                                                       :
 ARNOLD SATTERWHITE                                    :  (Criminal Appeal from
                                                       :   Common Pleas Court)
          Defendant-Appellant                          :
                                                       :
                                                  ...........

                                                 OPINION

              Rendered on the ___20th ___ day of _____January______, 2017.

                                                  ...........

ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

DANIEL E. BRINKMAN, Atty. Reg. No. 0025365, Suite 2000 Liberty Tower, 120 W.
Second Street, Dayton, Ohio 45402
     Attorney for Defendant-Appellant

                                                 .............

DONOVAN, P.J.

        {¶ 1} Counsel for Arnold Satterwhite has submitted a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in which counsel asserts

that “there are no issues of merit upon which to base his Appeal.” This Court notified

Satterwhite of his counsel’s submission and provided him an opportunity to file a pro se

brief. None has been received. We hereby affirm the judgment of the trial court.
                                                                                        -2-


       {¶ 2} Appellate counsel’s brief is addressed to the trial court’s April 29, 2016

revocation of Satterwhite’s community control sanctions and imposition of a nine-month

prison sentence. The community control sanctions were granted on September 30,

2014, after Satterwhite pled no contest to one count of possession of heroin, in violation

of R.C. 2925.11(A), a felony of the fifth degree.1

       {¶ 3} Satterwhite was indicted on August 1, 2014 on one count of possession of

heroin and one count of possession of cocaine. Satterwhite entered a plea of not guilty

on August 14, 2014, and he filed a motion to suppress on August 25, 2014. On August

25, 2014, Satterwhite filed a “Motion to Preserve Evidence.” On September 5, 2014,

Satterwhite entered his no contest plea in exchange for the dismissal of the possession

of cocaine charge, and he withdrew his pending motions. The trial court sentenced

Satterwhite to the following twelve community control sanctions for a period of five years:

              1. Defendant’s compliance with the General Conditions of this court

       for probationers;

              2. A term of Intensive probation supervision for a period not to

       exceed five years;

              3.   A requirement that the offender receives a drug and alcohol

       assessment within 30 days of disposition and completes treatment as

       recommended by that agency, the Court, or the Division of Criminal Justice

       Services;



1
 We note that Satterwhite’s plea form and his September 30, 2014 Judgment Entry of
Conviction reflect that he pled no contest to the possession offense, while his April 29,
2016 Judgment Entry of Conviction imposing the nine-month sentence reflects that
Satterwhite pled guilty to possession of heroin.
                                                                               -3-


       4.    A requirement that the offender establishes contact with the

Community Employment Class through Goodwill Easter Seals and

complies with any recommendations made by that agency;

       5. A requirement that the offender complies with the Montgomery

County Support Enforcement Agency in SETS# 7005331967;

       6.     A requirement that the offender takes all medications as

prescribed;

       7.      A requirement that the offender verifies all prescription

medications;

       8.     A requirement [that] the offender abide by all conditions of

supervision set forth by the Adult Parole Authority (C#2008-CR-02114) and

the United States District Court Probation Department (C#3:04-CR-01883);

       9. A requirement that the offender not be in any building, structure,

room, vehicle or place when you know or have reasonable cause to know

that illegal drugs, stolen property or any firearms are present;

       10. A requirement that the offender abstains from use of illegal

drugs, drugs of abuse, and alcohol;

       11.     A requirement that the offender complete 50 hours of

community service work;

       12. A requirement that the offender obtain and maintain full time

verifiable employment or submit at least 15 employment applications

weekly and verify with [the] court until gainful employment is obtained.

{¶ 4} On June 23, 2015, Satterwhite appeared as ordered at a preliminary hearing
                                                                                          -4-


to admit or deny the following violations as reflected on the notice of the hearing: “On

June 18, 2015, you failed to attend the Community Initiative to Reduce Gun Violence

meeting at the U.S. Federal Building and you have failed to complete 50 hours of

community service work.”       The hearing officer recommended that Satterwhite “be

continued on supervision with the added sanction of completing Victim of Violence and

the Drug Impact Panel.”

       {¶ 5} On April 8, 2016, a “Notice of CCS Revocation Hearing and Order” was

issued. It reflected that Satterwhite violated his community control sanctions by failing to

maintain employment, failing to abstain from controlled substances or drugs of abuse,

failing to comply with treatment services, failing to complete community service, failing to

verify child support payments, and failing to attend, on four occasions, the Drug Impact

Panel and the Victim of Violence Panel.

       {¶ 6} A revocation hearing was held on April 29, 2016. Brandon Hayes testified

that he is employed by the Montgomery County Adult Probation Department, and that he

was assigned to supervise Satterwhite on September 30, 2014, as a result of his

conviction for heroin possession. Hayes testified that Satterwhite lost his job at Labor

Works and then failed to provide proper verification of employment thereafter. He stated

that Satterwhite tested positive for benzodiazepine in a random urinalysis, and that while

Satterwhite advised that the result was due to prescription medication for a knee injury,

he failed to verify the prescription.     Hayes stated that Satterwhite was assigned

additional classes after the preliminary hearing, and that he failed to attend them. Based

upon Satterwhite’s lack of effort, Hayes recommended sentencing.

       {¶ 7} Satterwhite testified that he lost his job due to a heart attack. He stated that
                                                                                        -5-


he attended the Goodwill Easter Seals program three times but did not provide proof of

his attendance to Hayes. Satterwhite acknowledged that he was not current on his child

support obligation but asserted that he intended to file his taxes to provide his refund.

He stated that he tested positive for benzodiazepine due to his medication for gout, and

that he showed Hayes a list that he prepared of his medications. Satterwhite testified that

he did not attend the Drug Impact Panel because “Monica,” his counselor, told him in the

presence of Hayes that he did not have to attend the Drug Impact Panel, and that he did

not attend the Victims of Domestic Violence Panel “because I took all that medication.”

We note that at the conclusion of the hearing, the court indicated that it found Hayes’

testimony to be credible, and Satterwhite’s testimony not to be credible.

      {¶ 8} Counsel for Satterwhite asserts the following potential assignment of error.

             THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING

      THERE WAS SUBSTANTIAL PROOF THAT APPELLANT VIOLATED THE

      TERMS OF HIS COMMUNITY CONTROL SANCTION.

      {¶ 9} Crim.R. 32.3(A) provides: “The court shall not impose a prison term for

violation of the conditions of a community control sanction or revoke probation except

after a hearing at which the defendant shall be present and apprised of the grounds on

which action is proposed.” As this Court has previously noted:

             A community control revocation hearing is not a criminal trial. State

      v. Hylton (1991), 75 Ohio App.3d 778, 781, 600 N.E.2d 821. Thus, the State

      does not have to demonstrate a violation with proof beyond a reasonable

      doubt. Id. at 782, 600 N.E.2d 821. The State need only present substantial

      evidence of a violation of the terms of a defendant's community control. Id.
                                                                                        -6-


               “The right to continue on community control depends on compliance

       with community control conditions and is a matter resting within the sound

       discretion of the court.” State v. Brown, Montgomery App. No. 22467, 2008-

       Ohio-4920, ¶ 9, quoting State v. Schlecht, Champaign App. No. 2003-CA-

       3, 2003-Ohio-5336, at ¶ 7. Thus, we review the trial court's decision

       revoking community control sanctions on an abuse-of-discretion standard.

       Id. An abuse of discretion occurs when the trial court's decision is

       unreasonable, arbitrary, or unconscionable. Id.

State v. Cofer, 2d Dist. Montgomery No. 22798, 2009-Ohio-890, ¶ 12-13.

       {¶ 10} We note that Satterwhite has completed his prison sentence and is

currently under the supervision of the Adult Parole Authority for a period of three years.

Based upon the testimony of Hayes above, which the trial court specifically credited, we

conclude that an abuse of discretion is not demonstrated. In other words, the State

presented substantial proof that Satterwhite violated the conditions of his community

control sanctions by failing to verify employment, testing positive for benzodiazepine

without verifying any prescription, and failing to attend classes as assigned. Satterwhite

acknowledged that he was not current in his child support obligation. Accordingly, the

trial court properly revoked his community control sanctions; appellate counsel’s potential

assignment of error has no arguable merit.

       {¶ 11} In addition to the potential error raised by appellate counsel, we have

conducted an independent review of the trial court’s proceedings and have found no error

having arguable merit. Since Satterwhite’s appeal is without merit, the judgment of the

trial court will be affirmed.
                                              -7-


                              .............

FROELICH, J. and WELBAUM, J., concur.

Copies mailed to:

Andrew T. French
Daniel E. Brinkman
Arnold Satterwhite
Hon. Mary Katherine Huffman